Citation Nr: 0605834	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  99-18 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to Department of Veterans Affairs disability 
compensation under the provisions of 38 U.S.C. § 1151 for 
right calf disability resulting from treatment at a VA 
facility in August 1995.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. W. Loeb
INTRODUCTION

The veteran had active service from June 1963 to May 1967.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Cleveland, Ohio 
(RO).

The issue on appeal is remanded to the RO via the Appeals 
Management Center in Washington, DC.


REMAND

The Board notes that the veteran testified on the issue on 
appeal at a videoconference hearing before a Veterans Law 
Judge in December 1999.  However, the Veterans Law Judge who 
conducted the hearing in December 1999 is no longer with the 
Board.  The veteran was apprised of this fact in a letter 
from the Board dated in January 2006.  He was also informed 
that the law provides that the Veterans Law Judge who 
conducts a hearing in a case shall participate in the final 
determination of a veteran's claim, and was asked whether he 
wished to exercise his right to testify at a new hearing 
before another Veterans Law Judge.  See 38 U.S.C.A. § 
7107(c); 38 C.F.R. § 20.707.  In his response to the Board, 
the veteran indicated that he wished to testify at a new 
videoconference hearing at the RO before a Veterans Law 
Judge.  The veteran also noted in a separate statement dated 
in January 2006 that he had received treatment since May 2005 
at the Toledo VA Outpatient Clinic that was pertinent to his 
claim.

Based on the above, this case is remanded to the RO for the 
following actions:

1.  The RO must request the veteran's 
medical records from the Toledo, Ohio VA 
outpatient clinic dated since May 2005.  
Any documents obtained must be associated 
with the claims file. 

2.  The RO must place the veteran's name 
on the docket for a videoconference 
hearing before the Board at the RO.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).
 
 
 
 

